Citation Nr: 1413928	
Decision Date: 04/01/14    Archive Date: 04/11/14

DOCKET NO.  10-42 478	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to an initial disability rating in excess of 50 percent for service-connected adjustment disorder with mixed anxiety and depressed mood.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Haddock, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1993 to September 2008, with additional reserve service.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision by the Salt Lake City, Utah Department of Veterans Affairs Regional Office (RO).  In her October 2010 substantive appeal, the Veteran requested a hearing before a member of the Board, which was scheduled for January 2014.  The Veteran failed to appear for the scheduled hearing and did not request that the hearing be rescheduled; as such, the Board considers the request for a hearing to be withdrawn.  

The Board notes that the October 2008 rating decision granted the Veteran service connection for adjustment disorder with mixed anxiety and depressed mood, and assigned a disability rating of 10 percent.  During the pendency of this claim, the RO issued an October 2011 rating decision, which increased the Veteran's initial disability rating to 50 percent for her service-connected adjustment disorder.  There is no indication from the record that the Veteran is satisfied with the 50 percent rating currently assigned, and as such the issue remains on appeal.  The Board has recharacterized the issue accordingly.    

This appeal was processed using the "Virtual VA" paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Board finds that additional development is needed before the Veteran's claim on appeal is decided.  

At the outset, the Board notes that a review of the record indicates that the Veteran appears to have been scheduled for a VA mental health examination in March 2014.  However, the report of such examination is not currently of record, and should be associated with the Veteran's "Virtual VA" file on remand.

Further, the record indicates that prior to January 2011, the Veteran was undergoing private psychological treatment, at which point she transferred her treatment to the VAMC; however, records of this private treatment are not currently of record and efforts to obtain them should be made.  Additionally, a December 2011 VA treatment record indicates that the Veteran again began receiving private treatment with Dr. F., a psychiatrist.  These records are also not associated with the claims file and should be obtained, if possible.  

Finally, the most recent VA treatment records associated with the claims file are dated January 2013, from the Audie L. Murphy VAMC (the Board notes that there is an indication from the record that the Veteran makes use of other VA outpatient clinics within the South Texas Health Care System); recent VA treatment records should be obtained an associated with the "Virtual VA" file.  

Accordingly, the case is REMANDED for the following action:

1. The RO or AMC should ask the Veteran to identify any treatment provider from whom she received psychiatric treatment and to complete a release authorizing VA to request any such treatment records, to specifically include the records prior to January 2011 and the records from Dr. F. from December 2011 to the present.  If she does so, request these records, emphasizing that VA is requesting all of the Veteran's records pertaining to the Veteran's adjustment disorder with mixed anxiety and depressed mood.  If such efforts are not successful, the Veteran is to be notified of such, in order to allow her the opportunity to obtain and submit those records for VA review.  

2.  The RO or AMC should obtain all outstanding VA treatment records, dated from January 2013 to the present from South Texas Veterans Health Care System.

3.  The RO or AMC should obtain the report of the VA mental health examination conducted pursuant to the March 2014 request, and associate this report with the record.  

If the requested examination has not been conducted, the RO or AMC should afford the Veteran a VA mental health examination by an examiner with sufficient expertise to determine the current nature and severity of the Veteran's adjustment disorder with mixed anxiety and depressed mood.  The examiner should note any impairment caused by the Veteran's adjustment disorder with mixed anxiety and depressed mood, including a full description of the effects of her disability upon her ordinary activities, if any.  The claims file must be made available to and reviewed by the examiner.  All tests and studies deemed necessary by the examiner should be performed.  

4.  When the development requested has been completed, and the RO or the AMC has ensured compliance with the requested actions, this case should again be reviewed and readjudicated by the RO or the AMC on the basis of the additional evidence.  If the benefit sought is not granted, the Veteran and her representative should be furnished a Supplemental Statement of the Case, and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


_________________________________________________
MICHELLE KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


